Intelligent Transport Systems in the field of road transport and interfaces with other transport modes (debate)
The next item is the recommendation for second reading on behalf of the Committee on Transport and Tourism on the common position adopted by the Council at first reading with a view to the adoption of a directive of the European Parliament and of the Council on the framework for the deployment of Intelligent Transport Systems in the field of road transport and interfaces with other modes of transport (06103/4/2010 - C7-0119/2010 - (rapporteur: Anne E. Jensen).
Mr President, what are intelligent transport systems exactly? Well, they comprise any information systems that could make road transport safer, more efficient and more environmentally sound. They include the GPS that we are familiar with when we are driving around our towns, and can include road tax systems or road toll systems. We are already familiar with some intelligent transport systems, but there are many more on the way. There are systems that will be able to provide us with much better information on the situation on the roads. Are there slippery roads ahead? Has there been an accident that is causing queues to build up? We also have the eCall system, which is a system that automatically calls an emergency call centre when an accident happens so that help can arrive faster.
I would like to say that, right from the outset, I found working on this report frustrating in a number of respects. At first I found it quite difficult to determine what intelligent transport systems actually are, because they include so many different things. Once I had discovered the possibilities that they held, I was actually frustrated by the fact that we did not already have these intelligent transport systems. When you sit in a traffic queue and do not know when, or if, you will be able to reach your destination and, for example, catch your flight, it would actually be nice to already have those systems in place now. We could obtain much better information.
Therefore, it has to be asked: why then do we not have these intelligent transport systems? The answer provided by the Commission and by experts has been that it is due to the lack of standards and specifications that can promote the use of our common transport systems, promote the production of them and also ensure that it becomes easier to drive across borders, so that, for example, a lorry can drive from Gothenburg to Palermo and communicate with all manner of different information systems, including different road tax systems, without needing to have various different gadgets plastered all over the windscreen to communicate with different systems.
According to the agreement that has now been concluded with the Council, we are to define specifications for intelligent transport systems within four areas, and in association with six actions for which deadlines have been set. It is about ensuring that safety-related information is provided, ensuring that general traffic information is provided, ensuring that eCall is in place, and it is about ensuring something that I personally feel is very important, and that is that lorry drivers can receive information on where to find safe rest areas and have the opportunity to book a rest area in advance so that compliance with the regulations on driving times and rest periods is less stressful for them.
The greatest sticking point in our work was the question of the practical implementation of all this. The Council agreed with Parliament that we definitely should define the areas where work should be done on common specifications and standards. The area where the Council shied away from our proposals was in connection with establishing when the agreed specifications should be in place in practice. We have therefore divided the implementation into two timescales: first, we will agree on the specifications and then we will determine how it is to be put into practice.
I would like to thank the shadow rapporteurs for their cooperation in achieving this outcome, especially Mr Koch, Mrs Ţicău and Mrs Brepoels. I think we worked together in an unparalleled manner. I would also like to offer my sincere thanks to the Swedish Presidency, which made an enormous effort to ensure that many of Parliament's proposals were implemented in the final text. Finally, I would like to thank the Commission, which really has been the facilitator in this matter, and made a huge contribution to enabling us to reach a joint agreement.
Vice-President of the Commission. - Mr President, I would like to thank the European Parliament and especially Ms Jensen, rapporteur on intelligent transport systems, and all the shadow rapporteurs, for their excellent work and continuous commitment in supporting the Commission in the legislative process leading to the ITS Directive.
At the end of the European Parliament's second reading of this legislative proposal, I would like to reaffirm once again, and in the strongest possible terms, its political importance. ITS applications such as dynamic traffic and freight management, lane-keeping support and electronic tolling (e-Toll) bring clear benefits to transport users in terms of reducing travel times and increasing safety.
Over the past 20 years, the European Commission has used various instruments to support the uptake of ITS solutions. However, the deployment of intelligent transport systems in road transport has been much slower than in other modes of transport, and ITS services have often been deployed on a fragmented basis. Voluntary agreements and standardisation have failed to deliver significant progress in terms of deployment and use of such systems.
Therefore, the Commission has put forward an action plan and a proposal for a framework directive on the deployment of intelligent transport systems in the field of road transport and for interfaces with other transport modes.
Concerning this directive, the Commission considers that the compromise obtained during the negotiations with the Council is balanced, and that the general objectives of the Commission's proposal are duly taken into account. In this context, I am particularly happy with the recommendation of Ms Jensen adopted by the TRAN Committee vote on 22 June and I look forward to a positive vote and to the adoption by the European Parliament of the ITS Directive during tomorrow's sitting.
The Commission is fully committed to the important work ahead of us in implementing the ITS Directive. We will do so in close collaboration with all public and private stakeholders.
Mr President, Mr Kallas, ladies and gentlemen, the directive for the deployment of intelligent transport systems in the field of road transport, which we will finally be voting on tomorrow, is of huge importance for other modes of transport because of its impact on the interfaces with them that I regard it as the emergence of a new era of transport.
The directive is responsible for the coordinated, concentrated and targeted implementation of the comprehensive action plan and will guarantee that intelligent transport systems become an integral component of new types of vehicles and infrastructures. The decisive issue for consumers is firstly that intelligent transport systems will have to be introduced, but no one can definitely say when. Personally, I should very much have preferred a detailed timetable.
Secondly, they will play a major role in making transport cleaner, safer and more efficient and they will offer completely new opportunities for comodality, in other words, for integrating different modes of transport. Thirdly, they will guarantee a high level of data protection and, fourthly, they can be used to optimise infrastructure capacity. My fifth point is that they will offer a wide range of additional services for private individuals and business people.
Intelligent transport systems blend harmoniously into the next report on the future of transport and also into the Europe 2020 strategy, because they will give rise to extensive research and development projects. The call for compatibility between new systems and with existing systems is in line with Parliament's demands. On behalf of the Group of the European People's Party (Christian Democrats), I urge the Commission to put in place the standards and specifications for the eCall emergency system and for all the travel, transport information and reservation systems as quickly as possible, so that the process of introducing these systems throughout Europe can begin very soon.
The adoption of a directive on the framework for the deployment of Intelligent Transport Systems in the field of road transport and for interfaces with other modes of transport is an important step towards increasing safety in the transport sector.
I wish to thank all the teams of rapporteurs for extending the directive's scope beyond the road transport sector by including interfaces with other modes of transport. This will enable Intelligent Transport Systems to be used for passengers, vehicles and infrastructures and for interactions between them in the field of road transport, including urban transport and interfaces with other modes of transport.
The European Parliament has requested, right from first reading, a minimum number of applications and services supported by Intelligent Transport Systems, as well as stringent personal data protection provisions. The directive stipulates four priority areas where the Commission will define common specifications and standards for implementing and using Intelligent Transport Systems.
The Commission has made the commitment to adopt the specifications quickly within the following clearly defined timetable: 2014 for the provision of EU-wide multimodal travel information services; 2013 for the provision of EU-wide real-time traffic information services; 2012 for the provision of minimum universal traffic information free of charge relating to road safety; 2012 for the harmonised provision of an interoperable EU-wide eCall system; 2012 and 2013 for the provision of information and reservation services for safe parking places for trucks.
The adoption of this directive has been delayed as a result of the entry into force of the Treaty of Lisbon and the comitology provisions. In fact, the abovementioned specifications will be adopted by the Commission by means of delegated acts.
I believe that we are only at the start of the road in terms of deploying Intelligent Transport Systems. We hope that both the Commission and Member States will allocate the finances required to deploy these systems.
Mr President, I believe that Mr Koch is right when he says that intelligent transport systems will take us into a new era. In the last year, I have come across lorries that can talk to one another. It sounds crazy, but this really is the intelligent transport management system of the future. Special devices enable lorries to identify for safety reasons whether there is an obstacle or a pedestrian crossing the road in front of them. They can then pass the information to the lorry travelling behind, so that it can brake in good time and prevent an accident from occurring.
Of course, this is not yet on the agenda. In this case, the major benefit of Mrs Jensen's report is that it gives us an overview of the current situation and an insight into what we will need in future in order to improve safety, prevent congestion, reduce accidents and take more effective action on the environment.
My final point concerns something which I have experienced myself near Hanover in Germany. On the motorway, there is an intelligent transport system consisting of variable speed limits. These tell drivers what speed they should travel at in order to prevent traffic jams. This is good for drivers and for the environment and also reduces the number of accidents. We need systems of this kind and much more.
Mr President, obviously I am delighted that we have, at last, adopted a European framework for ITS. As previous speakers have said, it was a tough nut to crack and it is also thanks to the tireless efforts of our rapporteur, Mrs Jensen, that we have finally, after some tough negotiations, been able to present a balanced position to Parliament. Thank you very much for that.
If we consider that the problems of congestion and pollution are becoming ever more serious, we can hardly overestimate the importance of this initiative. There is very clearly a need for innovative solutions, but why is it that a European approach is now so important? In my view, it is important because we are unlikely to be able to make full use of the possibilities of ITS unless we progress from the limited or even piecemeal deployment which is the reality in many Member States today to a coordinated Europe-wide deployment.
Ladies and gentlemen, this is, however, only the first step, but it is a very important one nonetheless. Over the coming years, we must keep close track of how both the Commission and the Member States implement priority actions. We have actually already wasted half a year or so on the timeframe presented by the Commission in response to the debate on the implementation of the delegated acts. In general, however, I think that we should see to it that the services envisaged are user friendly for all groups. In this context, we are very pleased that specific provisions have been introduced for vulnerable road users, because attention to this will lead to improved quality for all users. Thank you for your attention.
Mr President, on the windscreen of my car I have a small electronic device which records when I drive through a toll booth in my home country. I was very pleased to discover recently that it also works when I drive through a similar booth in my neighbouring country. How nice it would be if it was that easy throughout the whole of Europe, and that is exactly what my fellow Danish Member, Mrs Jensen, wants for everyone who drives a great deal on Europe's roads. I would therefore like to offer my sincere thanks to the rapporteur for the sterling work that she has done on this directive.
It has been a long time coming, and contains a whole series of both technical and specific initiatives. I abide by the principle that I only recommend EU legislation if it makes sense, and for me this means that it should relate to cross-border problems that are best solved jointly. I must say that this subject meets this requirement very well. At the same time, this directive offers a helping hand to the lorry drivers who bind Europe together. Without them, none of the trade within the EU would exist.
Now all we need is for the Member States to put all of these good intentions into practice. As far as I can see, this is where the problem lies, for although the Council is co-legislator for the directive, roads are built in small national municipalities that do not have much money for this purpose. Similarly, a lot of money and political will is also needed to upgrade the rail transport system.
(EL) Mr President, the spread of intelligent transport systems in road transport and in their operation in relation to other forms of transport is a particularly important issue. It is a real challenge for European transport policy and previous speakers were right to speak of a new era in transport.
The broadest possible application of intelligent transport systems will help, firstly, to bring about more efficient, more stable and safer transport and, secondly, to achieve the objective of cleaner and more environmentally friendly transport.
I therefore believe that approval of the framework directive on intelligent transport systems is a very positive development for all European citizens because, to date, the voluntary approach has been far from satisfactory. We need - and we all agree on this - a minimum level of standardisation if we want to see these systems being used on our journeys and travels in the very near future.
Like the rapporteur, Mrs Jensen, whom I congratulate, I believe that we should proceed and give our approval tomorrow, in order, moreover, to confirm that long, hard negotiations have taken place, lasting until just a short while ago, and that we must now proceed.
The last thing we need is another unnecessary delay in the overall procedure. Congratulations again to the rapporteur.
(ES) Mr President, I would especially like to congratulate Mrs Jensen and thank her for her dedication and determination as regards these intelligent transport systems, particularly with respect to roads, in order to achieve harmonisation and, above all, backward compatibility, which I believe to be essential.
In recent days, I have read how an operator such as SNCB in Brussels proposed to offer car drivers traffic information in real time in order to help them take intermodal decisions sufficiently in advance. I understand that this is one of the aspects of the services of the future referred to by Mrs Jensen, the harmonisation of which is going to enable their spectacular extension throughout Europe.
I believe that this dialogue between modes of transport is essential, as is the cross-border one between road systems, which can also encourage other aspects of road safety.
I particularly thank her for the road safety applications and, above all, the extension throughout Europe of the eCall system. I would also have liked it to be extended, and indeed hope it can be in the future, beyond the trans-European network infrastructure and, above all, to farming vehicles, given that quite often we find, particularly in regions like the one where I come from, that there is an accident and the person dies because it has not been possible to get there in time, or because his emergency call was not received. For that reason, I hope it can be extended.
Safe and secure parking places for trucks and commercial vehicles are very useful, and receive my full support. I believe that they should be increasingly extended in the future to trans-European road networks.
The only thing I think we now need is for Galileo to become the platform for this kind of service; that would indeed be the icing on the cake. I hope that between them, Mr Kallas and Mr Tajani manage to achieve this, so that these intelligent transport systems become, moreover, Galileo's future.
(IT) Mr President, ladies and gentlemen, better management of goods transport and greater road safety are two fundamental aspects in creating an intelligent transport system. The aim is to create a coordinated and integrated system, guaranteeing continuity of services, of traffic management and goods transport along freight corridors.
The key issue remains the financial impact of this innovative system, which principally consists of traffic communication interfaces, and which could be solved by standardising an integrated information system. Efficacy, efficiency, continuity and interoperability are the principles upon which the future actions of the Member States should be based. A correct evaluation of territorial features, traffic conditions and processes of interconnection between the various transport systems will therefore be necessary for a properly effective implementation of the system.
A serious investigation into how the system will react in critical moments will then be needed. Hopefully, the committee created by the directive will be able to work with local authorities so that the system is designed to guarantee a rapid and efficient response in case of transport-related problems.
(HU) I, too, would like to welcome the introduction of intelligent transport systems as they will make people's lives much easier. I would like to draw your attention to three issues. One of these is something that also came up in relation to passengers' rights; namely, that the European Parliament is strongly committed to helping people with disabilities. However, I would like to emphasise that people with disabilities will have to be helped in this system, too, and I suggest that the problems faced by people with disabilities also be taken into consideration in the course of the introduction of the system, as well as by the system developers. Also, I would like to highlight the importance of information communications accessibility. Finally, since some of the Member States have not yet carried out impact assessment studies on the cost of introducing the system, I would like to ask the Commission to dedicate separate resources for this purpose before the system is introduced to allow Central and Eastern European countries to access it.
(RO) Introducing a standard framework for the harmonised deployment of Intelligent Transport Systems is an important step towards modernising the transport sector. It means that Member States must guarantee the deployment and coordination of ITS in an interoperable manner.
As rapporteur for the European rail freight corridors dossier, I think that interoperable ITS systems are an absolute must for the rail sector, especially in terms of traffic management. For this reason, reciprocal recognition is required of national type approvals and specifications for IT hardware and software, as well as compliance with the schedule for rolling out the ERTMS.
The fact that Member States have the opportunity to come into line with the new requirements by modernising their already existing systems is a positive step, thereby preventing a lack of geographical continuity from occurring.
Mr President, I suppose one could say that one would want to be pretty stupid to oppose intelligent proposals. Certainly, the Intelligent Transport Systems cannot be opposed: they are to be welcomed. Compliments to Mrs Jensen and also Mr Kallas for outlining the benefits. Obviously, things that make for environmentally friendly transport, road safety, proper parking, tracking weather systems, etc. are all of tremendous benefit to road users.
Regarding road safety, I would also like to see some emphasis being put on the effect that slow drivers have on road accidents. All the emphasis seems to be on speed, and obviously that is a major contributory factor.
However, this is to be welcomed and I just want to thank the intelligent Mrs Jensen, for helping to make road use beneficial for all users, be they stupid or intelligent.
(IT) Mr President, ladies and gentlemen, I believe that the definition of these European specifications for the coordinated development of the selected ITS applications for transport and air travel networks is very useful. However, I wanted to underline two facts regarding security. The first is that we should try to insist strongly on safe parking facilities for lorry drivers. Secondly, when speaking about safety, I believe that we need to be careful: drivers are asked to do everything but drive, they are given so much information and are pestered with everything and more.
So this is now a very important issue and I address this consideration to Mrs Jensen because I believe that, on the one hand, there is this desire and, on the other, we need to be very careful to act in such a way that drivers can also think about driving.
(DE) Mr President, road safety and security applications represent a major component of the four important areas and I would like to comment on them briefly here. Firstly, the Commission proposals to allow the introduction of huge lorries, referred to as gigaliners, should be rejected. Gigaliners would increase the risks on the EU's roads. The European road network is not designed for vehicles of this size. They would reduce visibility for car drivers and result in longer overtaking distances and disastrous accidents.
My second point is that the often catastrophic results of tunnel fires indicate that vehicle fire prevention systems need to be improved. I am calling for all cars in Europe to be fitted with a mandatory fire extinguishing system in the engine compartment. These systems are already used in motor racing and the mass-produced versions cost between EUR 50 and EUR 100. They are relatively cost-effective and would result in a significant increase in safety.
(IT) Mr President, ladies and gentlemen, millions of European citizens are preparing to depart on a deserved summer holiday. Unfortunately, however, just like every other year, they have to prepare themselves to deal with cancelled flights, lost luggage, motorway traffic jams, perhaps even under the baking sun, and emergency situations to which we are now, unfortunately, quite accustomed.
Last week, I tabled a question on this subject, asking the European Commission to make a concrete effort to deal with this problem. Launching an information campaign on the rights of travellers is certainly a useful tool, but it is not enough to avoid such emergencies being repeated. All too often, the rights of travellers are trampled underfoot and months, even years, go by before receiving rightful compensation.
Providing information, making people aware of their rights, is clearly important, but it is much more important to make them respected across Europe by introducing concrete measures, particularly in the light of now common situations, which ought to be foreseen.
Vice-President of the Commission. - Mr President, I would like once more to thank the European Parliament, and Ms Jensen in particular, for the excellent work in the legislative process leading to the adoption of the Intelligent Transport Systems Directive. I look forward to the important work ahead of us in the implementation of the ITS Directive. We are committed to using the power conferred on the Commission by Parliament and the Council for seven years to adopt the necessary specifications. We will do so in close collaboration with all relevant public and private stakeholders.
Mr President, my thanks go to all my fellow Members for the comments that we have received. I think the debate shows that there is a lot of enthusiasm for this issue, as well as high expectations that we will be able to achieve good results. I would also like to thank the Commissioner for his promise to set about making things happen and to work closely with all of the actors in this area. I also know that the Commission has promised to work closely with the Member States on these matters. There has been a great deal of anxiety in the Member States with regard to the risk that those Member States that have already invested in intelligent transport systems would find that their investments have been in vain if suddenly, different specifications and standards were chosen.
I believe it is important that, with this legislation, we have now created a platform for Member States, all of the experts and the Commission to be able to meet and discuss these issues, and we can hope that the actions and practical projects to be implemented will achieve a common understanding of the path these things should take. In any case, I think that we have done a lot of work to ensure that these things should, and could, be developed from the ground up and that we have not merely set out directives from above, but that there has actually been a dialogue about these things.
Finally, I would like to mention that we have also had discussions in Parliament about whether intelligent transport systems will make us more intelligent or less intelligent. Clearly, as someone pointed out, we must use intelligent transport systems in an intelligent way. I support this viewpoint. It is easy to see that people who use their GPS do not have a clue where they have ended up because they have simply followed the voice that said: 'Turn right, turn left'. In the end, they do not know where they are. An intelligent transport system must be used in an intelligent way.
The debate is closed.
The vote will take place tomorrow (Tuesday, 6 July 2010).
Written statements (Rule 149)
There is a strong need for the development of intelligent transport systems in road transport, as the transport systems of the European Union are increasingly overburdened. According to various forecasts, by 2020, goods transport by road will increase by 55% and road passenger transport by 36%. This will result in increased energy consumption and carbon dioxide emissions from road transport. We must do our best to make road transport safer, cleaner and more efficient with the help of innovative research. This, however, will require an unprecedented level of cooperation from us, since the non-harmonised solutions currently used at a local, regional and national level may threaten the development of a single market, and this may lead to non-utilisation of the Intelligent Transport Systems (ITS). I am very pleased that the Council and Parliament are of the same opinion on this issue. I also believe that the ITS system must be implemented as soon as possible and particularly in urban and goods transport. However, in order to provide simple and swift access to the system for all, we will need a single system of standards which can guarantee effective cooperation on the part of Member States with one another and with the competent authorities. The increasing requirements of transportation cannot be met using existing measures. This is why we need new and innovative solutions. Reducing rising carbon dioxide emission levels by the means mentioned above is an additional challenge.